Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statementon Form S-4 of our report dated March 12, 2013, on our audits of the consolidated financial statements and financial statement schedules and the internal control over financial reportingof Horizon Bancorp as of December 31, 2012 and 2011 and for the years ended December 31, 2012, 2011 and 2010, which report appears in the Annual Report on Form 10-K of Horizon Bancorp for the year ended December 31, 2012. We also consent to the reference toour firmunder thecaption “Experts.” BKD, LLP Indianapolis, Indiana January 27, 2014
